FILED

CHARLOTTE, NC
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA — MAR ~ 3. 2020

CHARLOTTE DIVISION ,
US DISTRICT COURT
DOCKET NO.: 3:19cr403-MOC WESTERN DISTRICT OF NC
UNITED STATES OF AMERICA )
) CONSENT ORDER AND
V. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
(4) ELEONEL CASTREJON GARCIA )
a/k/a “Pedro” )
a/k/a “Leo” )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 21 U.S.C. § 853
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

A forfeiture money judgment in the amount of $11,400, such amount constituting the
proceeds that Defendant personally obtained as a result of the offense/s to which
Defendant has pled guilty. Defendant stipulates that the Government may satisfy the
money judgment via forfeiture of proceeds and/or substitute property as defined in
21 U.S.C. § 853(p). For purposes of forfeiture under Section 853(p), Defendant
stipulates that, as a result of acts or omissions of Defendant, one or more provisions
of Section 853(p)(1)(A)-(E) are satisfied; and

Approximately $258 in United States currency, seized on or about December 5, 2019,
during the investigation.

 

 

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

 

4. A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.

5. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

6. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

7. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law,

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
21 U.S.C. § 853 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements of
Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so.

kK *

(signatures on following page)

 

 
R. ANDREW MURRAY

 

 

UNITED STATES ATTORNEY
osure foals / EL C leo AC | Coc [OQ
ERIKSLINDAHL ' ELEONEL CASTREJON GARCIA
Assistant United States Attorney Defendant

Restor $ Deine

RODERICK DAVIS, ESQ.
Attorney for Defendant

Signed this the 3™ day of March, 2020.

flan

UNITED STATES V i i dualk JUDGE
